Title: From Louisa Catherine Johnson Adams to John Adams, 2 December 1821
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					Dear John
					Washington 2 Decbr. 1821
				
				I should have answer’d your Letter earlier could I write with my accustomed care but it fatigues me so much I feel too much inclined to neglect my usually pleasant occupations—I received a Letter yesterday from your brother which indicates a very seriously discontented mind and makes me very apprehensive that his disposition is acquiring a habit of complaining and uneasiness calculated to injure his future prospects during his College education I know not what to do in this case but should think that his living much alone would encrease this tendency and lead to unpleasant feelings in his ClassmatesYou my dear John have a character and understanding so similar to my own I can freely utter my sentiments to you on all occasions without having to listen for an hour to sophistical arguments whose ingenuity may be great but the hollowness of which only irritate me because they convince they me that plain truth advanced by sound and correct principles, must often submit to appear vanquished when it is most palpably right and as I grow old it acts more violently upon my temper and has the unpleasant consequence of keeping me in a state of perpetual warfare to guard against the stealing influence such a mode of argument is calculated to produce—I think my Dear John were you and Charles to write a respectful and affectionate Letter to your father beseeching him to grant you permission to come under a promise that you will return before the expiration of the vacation so as to be at College when the term begins it might perhaps produce a good effect and at any rate if you were denied it would make matters no worse—Your father as you are sure acts upon the best possible motives and intends by this measure only your good—and that being his great object should it be possible that he would grant your petition it must operate upon you both as an additional motive for exertion any failure of which under such circumstances would render very unhappyYour Mother
				
					L C A—
				
				
			